Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Howard Eichenblatt on 3/5/2021.

The application has been amended as follows: 

Claim 1, Lines 4-10: “substantially…user” has been changed to --frame defining a substantially circular shape;
the base configured to be placed on a ground and prevent the main body from moving 
the circular frame being between five and seven feet in diameter, comprising an outer shell and a continuous inner track following the substantially circular shape of the frame, with the track embedded in the outer shell, and each platform of the set of platforms slidably engaged to the track;
the set of platforms including foot platforms configured to support or fit feet of the user allowing the user to stand on the platforms within the frame--.


Claim 18, Lines 4-10: “substantially…user” has been changed to --frame defining a substantially circular shape;

the circular frame being between five and seven feet in diameter, comprising an outer shell and a continuous inner track following the substantially circular shape of the frame, with the track embedded in the outer shell, and each platform of the set of platforms slidably engaged to the track;
the set of platforms including foot platforms configured to support or fit feet of the user allowing the user to stand on the platforms within the frame--.

Claims 19-20 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/5/2021